JUDGMENT

                                Court of Appeals
                           First District of Texas
                                NO. 01-15-00462-CV

       POST OAK LANE TOWNHOME OWNERS ASSOCIATION, Appellant

                                          V.
  THE BANK OF NEW YORK MELLON F/K/A THE BANK OF NEW YORK, AS
  TRUSTEE FOR THE CERTIFICATEHOLDERS OF CWABS SERIES 2003-BC1
             AND WADE RINER, INDIVIDUALLY, Appellees

     Appeal from the 11th District Court of Harris County (Tr. Ct. No. 2013-00567)

      After due consideration, the Court grants the motion to dismiss this appeal filed
by the appellant, Post Oak Lane Townhome Owners Association. It is therefore
CONSIDERED, ADJUDGED, and ORDERED that the appeal be dismissed.

       It is further ORDERED that appellant pay all costs incurred by reason of this
appeal.

      It is further ORDERED that this decision be certified below for observance.

      Judgment rendered July 28, 2015.

      Judgment rendered by panel consisting of Chief Justices Radack and Justices
Higley and Massengale.